DETAILED ACTION
This is in response to applicant's communication filed on 01/23/2020, wherein:
Claim 1-13, 15, 17-34, and 36 are pending.
Claim 1, 4-5, 7-13, 15, 17, 19-34, and 36 are amended.
Claim 14, 16, 35, and 37 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-8, 13, 15, 17-22, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) (provided by Applicant on 01/23/2020) in view of Griot et al. (US 20180098240 A1).

Regarding claim 1, 3GPP discloses a method of operation of a wireless device to provide service gap control in a wireless communication system, comprising:
receiving at the wireless device a service gap parameter from a network entity message, the service gap parameter being indicative of a value for a service gap timer for the wireless device (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, which indicating UE is on the receiving side); and
enforcing the service gap parameter at the wireless device in a non-access stratum layer (Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).
However, the reference does not explicitly indicated receiving at the wireless device a service gap parameter from a network entity in a mobility management sublayer non-access stratum message
Griot discloses a network entity in a mobility management sublayer non-access stratum message (par. 0081 discloses MME sending message including back-off timer, which indicate UE receiving at the wireless device a service gap parameter from a network entity in a mobility management sublayer non-access stratum message).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP, and have back-off timer transmitted by MME, as taught by Griot because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling between UE and MME.

Regarding claim 2, the combined teaching of 3GPP and Griot discloses the method according to claim 1 wherein the mobility management sublayer non-access stratum message is an attach accept message (3GPP - Section 5.3.9A discloses attach accept message).

Regarding claim 3, the combined teaching of 3GPP and Griot discloses the method according to claim 1 wherein the mobility management sublayer non-access stratum message is a tracking area update accept message (3GPP - Section 5.3.9A discloses tracking area update accept message).

Regarding 4, the combined teaching of 3GPP and Griot discloses the method according to claim 1 wherein enforcing the service gap parameter at the wireless device comprises starting the service gap timer when the wireless device transitions to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode. Timer T3412 is stopped when the UE enters EMM-CONNECTED mode or the EMM-DEREGISTERED state”).

Regarding claim 5, the combined teaching of 3GPP and Griot discloses the method according to claim 1, wherein enforcing the service gap parameter at the wireless device comprises starting the service gap timer each time the wireless device transitions to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode. Timer T3412 is stopped when the UE enters EMM-CONNECTED mode or the EMM-DEREGISTERED state”) other than for one or more exceptions (3GPP – Section 5.3.9A discloses enforcing timer other one or more exception).

Regarding claim 7, the combined teaching of 3GPP and Griot discloses the method according to claim 1 wherein enforcing the service gap parameter at the wireless device comprises not allowing mobile originating user data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests when the service gap timer is running (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 8, the combined teaching of 3GPP and Griot discloses the method according to claim 1, wherein enforcing the service gap parameter at the wireless device comprises not allowing the wireless device to attach to a PLMN as long as the service gap timer is running (3GPP - section 5.3.9A discloses transmitting service reject including data back-off time T3448 to UE).

claim 13, the combined teaching of 3GPP and Griot discloses the method according to claim 1 wherein the wireless communication system is a 3GPP LTE or 3GPP NR system (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

Regarding claim 15, the scope and content of the claim recites a wireless device for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 17, 3GPP discloses a method of operation of a core network entity in a core network of a wireless communication system to provide service gap control, comprising:
obtaining by the core network entity a service gap parameter for a wireless device, the service gap parameter being indicative of a value for a service gap timer for the wireless device (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, therefore, the timer value t3448 is obtained and transmitted); and
sending by the core network entity the service gap parameter to the wireless device (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE).
However, the reference does not explicitly indicate sending by the core network entity the service gap parameter to the wireless device via a mobility management sublayer non-access stratum message.
Griot discloses sending by the core network entity the service gap parameter to the wireless device via a mobility management sublayer non-access stratum message (par. 0081 discloses MME sending message including back-off timer, which indicate UE receiving at the wireless device a service gap parameter from a network entity in a mobility management sublayer non-access stratum message).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP, and have back-off timer transmitted by MME, as taught by Griot because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling between UE and MME.

Regarding claim 18, the combined teaching of 3GPP and Griot discloses the method according to claim 17 wherein the mobility (3GPP - Section 5.3.9A discloses attach accept message).

Regarding claim 19, the combined teaching of 3GPP and Griot discloses the method according to claim 17, wherein the mobility management sublayer non-access stratum message is a tracking area update accept message (3GPP - Section 5.3.9A discloses tracking area update accept message).

Regarding claim 20, the combined teaching of 3GPP and Griot discloses the method according to claim 17 further comprising enforcing the service gap parameter at the network entity in a non-access stratum layer (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 21, the combined teaching of 3GPP and Griot discloses the method according to claim 20 wherein enforcing the service gap parameter at the network entity comprises rejecting mobile originating user plane data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests for the wireless device when the service gap timer for the wireless device is (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 22. The method according to claim 20 wherein enforcing the service gap parameter at the network entity comprises: receiving an attach request for the wireless device; and rejecting the attach request if the service gap timer for the wireless device is running (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 33, the combined teaching of 3GPP and Griot discloses the method according to claim 17, wherein the network entity is a MME or AMF (Griot - par. 0081 discloses MME sending message including back-off timer, which indicate UE receiving at the wireless device a service gap parameter from a network entity in a mobility management sublayer non-access stratum message).

Regarding claim 34, the combined teaching of 3GPP and Griot discloses the method according to claim 17 wherein the wireless (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

Regarding claim 36, the scope and content of the claim recites a core network entity or core network function for a core network for performing the method of claim 17, therefore, being address as in claim 17.
 
Claim 10-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) in view of Griot et al. (US 20180098240 A1) and Watfa et al. (US 20160278096 A1).

Regarding claim 10, the combined teaching of 3GPP and Griot discloses the method according to claim 1, however, silent on details about wherein enforcing the service gap parameter at the wireless device comprises not allowing the wireless device to initiate a service request procedure as long as the service gap timer is running.
Watfa discloses wherein enforcing the service gap parameter at the wireless device comprises not allowing the wireless device to initiate a service request procedure as long as the service gap timer is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP and Griot, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 11, the combined teaching of 3GPP, Griot, and Watfa discloses the method according to claim 1 wherein enforcing the service gap parameter at the wireless device comprises not allowing the wireless device to initiate a control plane service request procedure as long as the service gap timer is running (Watfa - par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).

Regarding claim 26, the combined teaching of 3GPP and Griot discloses the method according to claim 20, however, silent on details about wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the wireless device; and rejecting the service request if the service gap timer for the wireless device is running.
Watfa discloses wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the wireless device; and rejecting the service request if the service gap timer for the wireless device is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of 3GPP and Griot, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make .

Allowable Subject Matter
Claim 6, 9, 12, 23-25, and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG HONG/
Primary Examiner, Art Unit 2643